 In the Matter of OLD MISSION 'PACKING CORP., LTD.andUNITED FISHCANNERY WORKERS UNION, LOCAL 64, C. I. O.Case No. R-1637Investigation and Certification of Representatives:existence of question: pre-vious finding supplemented by fact Company now refuses to bargain witheither labor organization until certified by the Board ; election necessary.Unit Appropriate for Collective'Bargaining:disagreement between Company andone of the unions as to the supervisory character of seven individuals; Boardexcluded four whose duties are supervisory in nature, and included threewhose duties are not supervisory.,SUPPLEMENTAL DECISIONANDSECOND AMENDMENT TO DIRECTION OF ELECTIONOctober 3, 1940On December 29, 1939, the National Labor-Relations Board, hereincalled the Board, issued a Decision and Direction of Election in thiscase.'On January 30, 1940, the Board ordered that this Decisionand Direction of Election and the record on which it was based bevacated and set aside without prejudice to reinstatement thereof;upon application by either United Fish Cannery Workers Union,Local.64, C. I. O., herein called the United, or Fish Cannery WorkersUnion of the Pacific, herein called the Cannery Workers, the twolabor organizations involved.On. February 23, 1940, the Boardissued an order denying a request that the election be held and grant-ing leave to the United' to reapply after August 15, 1940, for thereinstatement of said Decision and Direction of Election and thesaid record, and to renew, after August 15, 1940, its request that theelection in this case be held on or between October 1 and 15, 1940.`Upon an appropriate request by the United, the Board, on Septem-ber 3, 1940, issued an order directing that the said Decision and.Direction of Election and the said record be reinstated; that thesaid record be reopened, and that a further hearing be held for thepurpose of receiving evidence concerning the eligibility date and such118 N. L. R. B. 953.27 N L R. B., No. 119642 OLD MISSION PACKING CORP., LTD.643other evidence as the parties might wish to present; and that thesaidDirection of Election be amended by -striking therefrom thewords "as early as possible but not later than thirty (30) days fromthe date of this Direction of Election" and substituting therefor thewords "at such time as the Board shall further direct."Pursuant to appropriate notice, a further hearing was held onSeptember 13, 1940, at San Diego, California, before James A. Cobey,the Trial Examiner duly designated by the Board.The Company,the United, and the Cannery Workers were represented by counsel orofficial representatives and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues was afforded all parties.Duringthe course of the hearing .the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Atthe hearing the United moved, in the alternative, either that it beallowed to withdraw its petition or that its name be omitted from theballot in any election that might be ordered.The Board hereby deniesthe request of the United that the petition be withdrawn, but grants itsrequest that its name be omitted from the ballot.Upon the entire record. in the case, the Board makes the following :SUPPLEMENTAL- FINDINGS OF FACT1.THE QUESTIONCONCERNINGREPRESENTATIONOur previous finding that a question affecting commerce has arisenconcerning the representation of employees of the Company is supple-mented by the fact that the Company now refuses to bargain witheither labor organization until there has been a certification of theexclusive bargaining representative by the Board.There was introduced in evidence at the second hearing a statementby the Trial Examiner showing that the Cannery Workers representsa substantial number of employees in the appropriate unit.2II.THE APPROPRIATE UNITIn its original Decision the Board found that a unit, composed of allproduction and maintenance employees of the Company, excluding2According to the statement,the Cannery workers submitted 160 cards bearing whatappeared to be genuine,original signatures and authorizing it to represent the signers forpurposes of collective bargainingOf these cards,1was dated October 12, 1939; 1,November 12, 1939; 1, November 13. 1939 ; 16, November 15, 1939; 27, November 16, 1939;72, November 17, 1939 , and 37, November 18 1939 , 4 cards bear a defective date.Eighty-three of the 160 names appearing on the cards are on the pay roll of the Company datedSeptember 9. 1940,showing approximately 210 employeesi 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory and office employees; -was appropriate,for the purposes ofcollective bargaining.At the second hearing, the Cannery Workersand the Company disagreed, however, as to the supervisory characterof seven individuals,the Company desiring their inclusion in, and theCanneryWorkers their exclusion from the unit heretofore foundappropriate.There are four women employees who are paid by,the day. A!,'otherwomen employees are paid either in accordance with theamount of work which they perform, or by the hour.Of thesefour, Floorlady Elizabeth Edwards and Assistant Floorlady, VeraDenney have power to hire and discharge employees and'to transmit-the orders of Superintendent Geren.The other two,Nellie Broderickand Isabelle Torres, direct the operations of the packers and ofthe employees at the sorting belt, respectively; they are withoutauthority to hire or discharge or to recommend hire or dischargeand are responsible to Mrs. Edwards and Mrs. Denney.We are ofthe opinion that the duties of these four employees are supervisoryin nature.James Broderick, Earl Vick, and Jake Klippert are paid, to-gether with the other male employees, on an hourly basis, althoughat a somewhat higher rate than the others.During the packingseasonthey,are responsible for the operation of the roasters, thecookers, and'the labeling machines,respectively.In the perform-ance of these tasks each is assisted by several employees.However,it appears that throughout the portion of the year when no packingis being donethey are engagedin maintenance and other functions.and that their duties during this period are in no way differentfrom those of other steady employees.At no time do they have thepower to hire or discharge or to recommend that an employee behired'or discharged.We are of the opinion that their duties arenot supervisory in character.We find,that Elizabeth Edwards, Vera Denney, Nellie Broderick,and Isabelle Torres,are excluded from, and James Broderick, EarlVick, and Jake Klippert are included in,the appropriate unit.III.THE DETERMINATION OF REPRESENTATIVESWe have directed that thequestionconcerningrepresentation shallbe settled by an election.It is anticipated that the period of the Company's peak operationsin 1940 will be somewhat more limited-than usual,lasting from aboutOctober 15 to 22, and that its crew during that peak will not exceedthe approximately 200 men with which it started the 1940 season.The Company and the Cannery Workers are agreed that the pay rollfor the pay-roll period which includes October 12, 1940, would be OLD MISSION PACKING CORP., LTD.645most convenient for the purpose of determining those eligible tovote.Accordingly, we shall amend our Direction of Electiotr to directthat all employees within the appropriate unit who are on the pay rollfor the pay roll period in which October 12 falls, including employeeswho do not work during such pay-roll period because they are ill oron vacation, and employees who are then or may thereafter have beentemporarily laid off, but excluding those who shall have since quit orbeen discharged for cause, shall be eligible to participate in theelection.In accordance with the request of the United, its name will not .appear on the ballot.-SECOND AMENDMENT TO DIRECTION OF ELECTIONThe Board hereby amends its Direction of Election, as amended,by striking therefrom all matter appearing therein after the words"Old Mission Packing Corp., Ltd.," and substituting for the matterso stricken, the following :an election by secret ballot shall be conducted as early as pos-sible after the expiration of the pay-roll period in which October12, 1940, falls, but not later than thirty (30) days after October12, 1940, under the direction and supervision of the RegionalDirector for the Twenty-first Region, acting in this matter asagent for the National Labor Relations Board and 'subject toArticle III, Section 9, of said Rules and Regulations among allproduction and maintenance employees of the Company whoare employed during the pay-roll period which includes October12, 1940, including employees who do not work during suchperiod'because they are ill or on vacation, and employees whoare then or shall thereafter have been temporarily laid off, butexcluding office and supervisory employees, and those who shall,after the expiration of such period, have quit or been dischargedfor cause, to determine whether or not they desire to be repre-sented by Fish Cannery Workers Union of the Pacific, affiliatedwith the American Federation of Labor, for the purposes of col-lective bargaining.